 1   MCGREGOR W. SCOTT
     United States Attorney
 2   SAMUEL WONG
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2772
     Facsimile: (916) 554-2900
 5

 6   Attorneys for Plaintiff
     United States of America
 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-180-JAM
11
                                                          STIPULATION AND ORDER CONTINUING
12                                  Plaintiff,            STATUS CONFERENCE HEARING DATE, AND
                                                          EXCLUDING TIME UNDER THE SPEEDY TRIAL
13                           v.                           ACT

14   ADOLFO ARREOLA-CRUZ, ET AL.,                         Court: Hon. John A. Mendez

15
                                   Defendants.
16

17

18          It is hereby stipulated and agreed by and between plaintiff United States of America, on the one
19   hand, and defendants Adolfo Arreola-Cruz, Luis Arreola-Cruz, Mario Morales-Lopez, and Celso
20   Arreola-Cardenas, on the other hand, through their respective attorneys, that:
21          (1)     the parties believe they are close to resolving this entire case via a package deal;
22          (2)     the parties believe that additional time is needed to conduct additional legal research on
23                  the application of the appropriate sentencing guidelines to the facts and charges in this
24                  case;
25          (3)     each defense counsel needs additional time to discuss with his respective client potential
26                  pretrial resolution versus the risks of proceeding to trial, and otherwise prepare his
27                  respective client's defense. These tasks are made much more difficult because each
28                                                        1
     STIPULATION AND ORDER CONTINUING
     STATUS CONFERENCE DATE
 1              defendant's primary language is Spanish and an English/Spanish language interpreter is

 2              needed as an intermediary between counsel and client to accomplish these tasks, as well

 3              as to explain the indictment, discovery, any proposed plea agreement, any applicable

 4              sentencing guidelines, and Fed.R.Crim.P. 11 to each defendant;

 5        (4)   the presently set May 14, 2019, status conference hearing shall be continued to June 11,

 6              2019, at 9:15 a.m., which is a date that Courtroom Deputy Clerk Harry Vine has

 7              confirmed that the Court is available;

 8        (5)   the Court shall find that the denial of the requested continuance would deny counsel for

 9              each defendant the reasonable time necessary for effective preparation, taking into

10              account the exercise of due diligence;

11        (6)   the Court shall find that the ends of justice served by the granting of such continuance

12              outweigh the best interests of the public and the defendants in a speedy trial; and

13        (7)   the Court shall order, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local Code

14              T4, that time from the date of the parties’ stipulation, May 9, 2019, until the proposed

15              June 11, 2019, status conference date, shall be excluded from computation of time within

16              which the trial of this matter must be commenced to allow each defense counsel time to

17              prepare his client's defense,.

18
     DATED: May 9, 2019                                  MCGREGOR W. SCOTT
19                                                       United States Attorney
20                                                       /s/ Samuel Wong
                                                 By:
21                                                       SAMUEL WONG
                                                         Assistant United States Attorney
22

23   DATED: May 9, 2019
                                                         /s/ Jason Ronis
24                                               By:
                                                         JASON RONIS
25                                                       Attorney for defendant
                                                         Adolfo Arreola-Cruz
26

27

28                                                     2
     STIPULATION AND ORDER CONTINUING
     STATUS CONFERENCE DATE
 1   DATED: May 9, 2019
                                                              /s/ Peter Kmeto
 2                                                   By:
                                                              PETER KMETO
 3                                                            Attorney for defendant
                                                              Luis Arreola-Cruz
 4

 5   DATED: May 9, 2019
 6                                                            /s/ Anthony Colombo
                                                     By:
 7                                                            ANTHONY COLOMBO
                                                              Attorney for defendant
 8                                                            Mario Morales-Lopez

 9
     DATED: May 9, 2019
10                                                            /s/ Hayes Gable
                                                     By:
11                                                            HAYES GABLE
                                                              Attorney for defendant
12                                                            Celso Arreola-Cardenas
13
                                      -------------------------------------------------
14

15                                                       ORDER
16          Pursuant to the stipulation of respective counsel for the parties, and good cause appearing
17   therefrom, the Court adopts the stipulation of the parties in its entirety as its ORDER.
18          The Court hereby finds that:
19          (1)     for the reasons stated in the parties’ stipulation, it is unreasonable to expect adequate
20          preparation for pretrial proceedings or for the trial itself within the time limits established by 18
21          U.S.C. § 3161;
22          (2)     the denial of the requested continuance would deny respective counsel for each defendant
23          the reasonable time necessary for effective preparation, taking into account the exercise of due
24          diligence; and
25          (3)     the ends of justice served by the granting of such continuance outweigh the best interests
26          of the public and the defendants in a speedy trial.
27

28                                                           3
     STIPULATION AND ORDER CONTINUING
     STATUS CONFERENCE DATE
 1        Therefore, it is hereby ORDERED that:

 2        (1)    the presently set May 14, 2019, status conference hearing shall be continued to June 11,

 3        2019, at 9:15 a.m.; and

 4        (2)    pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local Code T4, time is excluded

 5        from the date of the parties’ stipulation, May 9, 2019, until the proposed June 11, 2019, status

 6        conference hearing date from computation of time within which the trial of this matter must be

 7        commenced to allow each defense counsel time to prepare his client's defense.

 8

 9   DATED: May 9, 2019

10                                                      /s/ John A. Mendez_______________________
                                                        United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     4
     STIPULATION AND ORDER CONTINUING
     STATUS CONFERENCE DATE
